THE THIRTEENTH COURT OF APPEALS

                                     13-13-00704-CV


                          IN THE MATTER OF J.G.M., A CHILD


                                     On Appeal from the
                      138th District Court of Cameron County, Texas
                            Trial Cause No. 2013-DJV-0429-B


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although appellant is exempt from payment due to inability to pay

cost.

        We further order this decision certified below for observance.

January 8, 2015